84143: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12137: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84143


Short Caption:MEI-GSR HOLDINGS, LLC VS. THOMASCourt:Supreme Court


Related Case(s):69184, 70498


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1202222Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAM-GSR Holdings, LLCAnn O. Hall
							(Meruelo Group LLC)
						Jennifer Koonce Hostetler
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Malani D. Kotchka-Alanes
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						David C. McElhinney
							(Meruelo Group LLC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abran E. Vigil
							(Meruelo Group LLC)
						


AppellantGage Village Commercial Development, LLCAnn O. Hall
							(Meruelo Group LLC)
						Jennifer Koonce Hostetler
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Malani D. Kotchka-Alanes
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						David C. McElhinney
							(Meruelo Group LLC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abran E. Vigil
							(Meruelo Group LLC)
						


AppellantGrand Sierra Resort Unit Owners' AssociationAnn O. Hall
							(Meruelo Group LLC)
						Jennifer Koonce Hostetler
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Malani D. Kotchka-Alanes
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						David C. McElhinney
							(Meruelo Group LLC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abran E. Vigil
							(Meruelo Group LLC)
						


AppellantMEI-GSR Holdings, LLCAnn O. Hall
							(Meruelo Group LLC)
						Jennifer Koonce Hostetler
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Malani D. Kotchka-Alanes
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						David C. McElhinney
							(Meruelo Group LLC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abran E. Vigil
							(Meruelo Group LLC)
						


RespondentAjit GuptaRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentAlbert ThomasRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentAmy BrunnerRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentAnita TomRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentAnne BhanRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentBarbara Rose QuinnRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentBarry HayRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentBenton WanRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentBrett MenmuirRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentCayenne TrustRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentChanh TruongRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentChrisine MechamRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentChristine E. HendersonRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentD'Arcy NunnRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDaniel MollRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDarleen LindgrenRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDi ShenRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDominic YinRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDominic YinRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDonald SchreifelsRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDoug MechamRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentDuane WindhorstRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentElias ShamiehRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentElisa ChengRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentElizabeth Anders MecuaRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentFarad TorabkhanRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentFaye FadrilanRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentFredrick FishRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentGarret TomRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentGarth A. WilliamsRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentGeorge VagujhelyiRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentGeorge Vagujhelyi and Melissa Vagujhelyi 2001 Family Trust Agreement U/T/A April 13, 2001Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentGreg A. CameronRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentGuy P. BrowneRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentHenry NunnRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentIrene WeissRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJacquelin PhamRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJames TaylorRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJane DunlapRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJeffrey QuinnRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJeff RiopelleRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJL&YL Holdings, LLCRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJohn DunlapRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentJohnson AkindodunseRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentKenneth RicheRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentKi HamRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentKuk Hyun (Connie) YooRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentKwangsoo SonRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLaverne RobertsRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLee Family 2002 Revocable TrustRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLee Van der BokkeRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLisa FishRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLoren D. ParkerRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLori K. TokutomiRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLori OrdoverRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentLou Ann PedersonRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentM&Y Holdings, LLCRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMadelyn Van Der BokkeRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMarie-Anne AlexanderRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMarie-Anne Alexander Living TrustRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMarilyn WindhorstRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMary A. KossickRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMaxine RicheRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMay Ann HomRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMelissa VagujhelyiRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMelvin H. CheahRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMichael HurleyRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMichael IzadyRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentMonica L. LeeRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentNadine's Real Estate Investments, LLCRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentNancy PopeRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentNorman ChandlerRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentPamela Y. ArataniRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentPatricia M. MollRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentPederson 1990 TrustRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentPeter ChengRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentPeter K. LeeRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentPravesh ChopraRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentR. RaghuramRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentRamon FadrilanRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentRichard LutzRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentRobert A. WilliamsRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentRobert BrunnerRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentRobert R. PedersonRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentRyan TaylorRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSahar TavakolRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSandi RainesRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSandra LutzRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSang Dae SohnRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSang Soon (Mike) YooRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSeema GuptaRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentShepherd Mountain, LLCRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSilkscape Inc.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSoo Yeun MoonRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSteven TakakiRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentSuzanne C. ParkerRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentTerry PopeRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentTimothy D. KaplanRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentTMI Property Group, LLCRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentUsha RaghuramRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentVinod BhanRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentWeiss Family TrustRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentWilliam A. HendersonRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentWilliam Miner, Jr.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						


RespondentYoung Ja ChoiRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Jarrad C. Miller
							(Robertson, Johnson, Miller & Williamson)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/27/2022Filing FeeFiling Fee due for Appeal. (SC)


01/27/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-02780




01/27/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-02784




01/27/2022Filing FeeE-Payment $250.00 from Daniel F. Polsenberg. (SC)


01/28/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-02892




01/31/2022Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 7 days if the caption as modified does not accurately reflect the status of the parties. (SC)22-03220




02/01/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants:14 days transcript request form; 120 days opening brief. (SC)22-03299




02/15/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/4/22. To Court Reporter: N. Hansen. (SC)22-05117




02/18/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Docketing Statement due:  March 4, 2022.  (SC)22-05507




03/04/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-07101




03/11/2022Order/ProceduralFiled Order to Show Cause.  Appellants' Response due:  30 days.  Respondents may file any reply within 14 days from the date that appellants' response is served.  The preparation of transcripts and the briefing schedule in this appeal shall be suspended pending further order of this court.  (SC)22-07927




04/11/2022MotionFiled Appellant's Motion to Extend Time to Respond to Order to Show Cause. (SC)22-11369




04/18/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."  Appellants have filed a motion for an extension of time of 60 days to respond to the order to show cause.  The motion is denied.  SNP22-JH/EC/LS  (SC)22-12137





Combined Case View